Citation Nr: 1612753	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicoceles.  

2.  Entitlement to service connection for a bilateral ear disorder, to include hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for right side costochondritis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for impotency.

6.  Entitlement to service connection for impotency.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in April 2014.  In November 2015, the Veteran was notified that the Veterans Law Judge who conducted his April 2014 hearing was unavailable to participate in a
decision; however, in correspondence received in December 2015, the Veteran indicated that he did not wish to appear at another Board hearing.  

The Board notes that it has recharacterized the Veteran's claim of "entitlement to service connection for bilateral hearing loss" as a claim of "entitlement to service connection for a bilateral ear disorder, to include hearing loss," since the Veteran has reported inner ear pain, pussing, and cerumen buildup in addition to hearing loss.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The issues of entitlement to service connection for varicoceles, a bilateral ear disorder, bilateral tinnitus, right side costochondritis, impotency, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1994 rating decision that denied service connection for impotency and a neuropsychiatric condition was not appealed, nor was new and material evidence received within one year of the rating decision.

2. Evidence received since the final September 1994 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for impotency.

3.  Evidence received since the final September 1994 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The September 1994 rating decision that denied service connection for impotency and a neuropsychiatric condition is final. 38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for impotency is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran seeks to reopen previously denied claims of entitlement to service connection for impotency and an acquired psychiatric disorder.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (2014).  Reopening a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); see also Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Here, the Veteran filed claims of entitlement to service connection for sterility and a neuropsychiatric disorder in April 1992.  Both claims were denied in a September 1994 rating decision.  The claim of entitlement to service connection for impotency was denied on the basis that, in the absence of pathology, impotency was considered a symptom and was not, in itself, a disability.  The claim of entitlement to service connection for a neuropsychiatric disorder was denied on the bases that the service treatment records were negative for complaint of or treatment for a neuropsychiatric condition, no post-service medical evidence had been submitted showing treatment for or a diagnosis of any neuropsychiatric condition, and the available scientific and medical evidence did not support the conclusion that neuropsychiatric conditions were associated with herbicide exposure.  The Veteran was notified of the adverse rating decision in November 1994.  However, this rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Accordingly, the September 1994 rating decision is final. 38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

As the September 1994 rating decision is the last final disallowance regarding these claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the September 1994 rating decision includes an April 2012 VA mental disorders examination in which the Veteran was diagnosed as having depressive disorder, a February 2015 VA Posttraumatic Stress Disorder (PTSD) examination in which the Veteran was diagnosed as having unspecified anxiety disorder, the transcript of the Veteran's April 2014 Travel Board hearing, as well as an April 2015 correspondence from the Veteran indicating that he was diagnosed as having PTSD by his private psychiatrist.  These documents qualify as new evidence because they were not of record at the time of the September 1994 rating decision.

As it relates to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the collective evidence raises a reasonable possibility of substantiating the Veteran's claim.  These documents indicate that the Veteran has been diagnosed as having depressive disorder, unspecified anxiety disorder, and PTSD.  Accordingly, the collective evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.   

As it relates to the Veteran's claim of entitlement to service connection for impotency, the transcript of the Veteran's April 2014 Travel Board hearing offers a new theory of entitlement for the Veteran's impotency/erectile dysfunction, i.e., that it developed secondary to medications prescribed to treat his service-connected lumbar disability and gastroesophageal reflux disease (GERD).  Accordingly, the collective evidence is material through consideration of an alternative theory of entitlement.   

Accordingly, the Board finds that new and material evidence has been received since the prior final denial of these claims in September 1994.  Shade, 24 Vet. App. at 117.  The claims of entitlement to service connection for impotency and an acquired psychiatric disorder are thus reopened.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for impotency is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for varicoceles, a bilateral ear disorder, bilateral tinnitus, right side costochondritis, impotency, and an acquired psychiatric disorder.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated.  

With respect to all claims, the Board notes that the Veteran receives regular treatment through the VA Caribbean Healthcare System in San Juan, Puerto Rico.  However, the most recent VA treatment records associated with the claims file are dated in January 2014, over two years ago.  Significantly, a February 2015 statement of the case unrelated to the issues currently before the Board noted that "VA treatment records, San Juan VAMC to include all satellite facilities, from January 18, 2000 to February 19, 2015, were reviewed and considered but not printed."  Thus, on remand, all outstanding VA treatment records should be obtained from the VA Caribbean Healthcare System, to include any associated outpatient clinics, from January 2014 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

With respect to the claim of entitlement to service connection for varicoceles, the Veteran's treatment records reveal a diagnosis of varicocele, with surgery in the 1970s.  At his April 2014 Travel Board hearing, the Veteran testified that he began experiencing pain in his testicles as a result of moving 55-gallon petroleum drums in his capacity as a petroleum storage specialist in the military.  He conceded that he did not report this pain while in service, but indicated he began seeking treatment for it in 1973, at which time his physician informed him the varicocele was caused by strain.  The Veteran additionally testified that he experienced pain in his testicles from service until the present day.  The Veteran's service personnel records confirm that he served as a petroleum storage specialist, and an April 2012 VA examiner (while discussing the etiology of another disorder) conceded that the Veteran's military occupational specialty involved "frequent heavy equipment handling."  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his varicocele.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McClendon are met in this case with respect to the issue of service connection for the claimed condition.  However, the record does not contain a medical opinion as to the etiology of the Veteran's varicocele.  Therefore, a VA examination is required.

With respect to the claims of entitlement to service connection for a bilateral ear disorder, to include hearing loss and tinnitus, the Veteran's VA treatment records provide diagnoses of bilateral hearing loss.  The Board acknowledges that the Veteran was provided with a VA audiological examination  by an audiologist in April 2012, at which time the audiologist provided negative nexus opinions.  However, the Veteran has described ear symptomatology beyond hearing loss and tinnitus, to include inner ear pain, pussing, and cerumen buildup.  A July 2002 VA treatment note indicated treatment for hearing loss, left earache, and a "buzzing sound" in his left ear, at which time he was diagnosed as having a cerumen impaction of the left ear canal.  The April 2012 VA audiology examination did not address the additional ear symptoms reported by the Veteran, and denied his bilateral hearing loss claim on the basis that the Veteran's July 1967 separation examination showed bilateral hearing within normal limits.  As the Veteran reports ear symptomatology beyond mere bilateral hearing loss and tinnitus, the Board finds that a VA examination conducted by an otologist or otolaryngologist is warranted.  

With respect to the issue of entitlement to service connection for right side costochondritis, the Veteran indicated that he began experiencing pain on the right side of his rib cage in service.  He attributed the onset of this pain to falling from helicopters on 2 or 3 occasions as well as to the weight of carrying rucksacks.  The Veteran additionally indicated that he was prescribed medication for the pain in his right rib cage following service.  The Board notes that the Veteran has also been service-connected for degenerative disc disease of the lumbar spine and lumbar strain on the basis that a VA examiner opined that the Veteran's onset of low back strain occurred during military service and was related to his military occupational specialty, which included frequent heavy equipment handling.  As the Veteran attributes his current right-sided rib pain to frequent heavy equipment handling in service, the Board finds that a VA examination is warranted to determine the nature and probable etiology of the Veteran's right-sided rib pain.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, as discussed above, an April 2012 VA mental disorders examination diagnosed the Veteran as having depressive disorder, while a February 2015 VA PTSD examination diagnosed the Veteran as having unspecified anxiety disorder.  On his August 1964 and September 1965 Reports of Medical History at preinduction and enlistment, the Veteran reported experiencing excessive worry; significantly, however, his September 1965 Report of Medical Examination at enlistment indicated that he was within normal limits psychologically.  On his July 1967 Report of Medical History at separation, the Veteran reported experiencing depression or excessive worry as well as frequent or terrifying nightmares.  

The April 2012 VA mental disorders examiner opined that the Veteran's current neuropsychiatric condition was not caused by or a result of the complaints during active military service and was not permanently aggravated by the Veteran's active military service.  The April 2012 VA mental disorders examiner arrived at these conclusions on the bases that (1) there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to the military service; (2) the Veteran gave a history of psychiatric complaints (excessive worry) on his August 1964 Report of Medical History at preinduction but never sought treatment during
active duty; (3) there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during military service; (4) the Veteran gave a history of psychiatric complaints (depression or excessive worry and nightmares) on his July 1967 Report of Medical History at separation but was clinically evaluated as psychiatrically normal; (5) there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment within one year after discharge from the military service; (6) the Veteran sought psychiatric care in 1990, 23 years after his military discharge; (7) a temporal relationship between the Veteran's depressive disorder and the active military service was not established; and (8) the claimed condition, which was reported prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

However, the Board finds this opinion to be inadequate.  The Board emphasizes that no psychiatric symptoms were noted on the Veteran's September 1965 Report of Medical Examination at induction; as such, the presumption of soundness attaches.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  As such, the Board finds that the April 2012 VA mental disorders opinion, in as much as it bases its negative nexus opinion on the premise that the Veteran's psychiatric disorder was a preexisting disorder which was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, is inadequate.  As such, the Veteran should be provided with a new VA psychiatric examination.  

Moreover, in correspondence received in April 2015, the Veteran indicated that he was diagnosed as having posttraumatic stress disorder (PTSD) by his private psychiatrist, M. A. Rodil Cuadrado, M.D.  However, complete treatment records from Dr. Rodil Cuadrado do not appear to be associated with the claims file.  Thus, the necessary authorization should be obtained from the Veteran and any additional records from Dr. Rodil Cuadrado or any additional identified providers should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, with respect to the issue of entitlement to service connection for impotency, the Veteran has indicated that his condition developed secondary to his psychiatric symptomology and/or due to the medication used to treat his service-connected lumbar spine disability and gastroesophageal reflux disease (GERD).  An October 2000 VA treatment note indicated that the Veteran's impotency was an adverse reaction to Zantac.  The Veteran was provided with a VA examination in January 2013, at which time the examiner opined that his erectile dysfunction was less likely as not caused by or a result of his service-connected lumbar spine disability.  The examiner explained that the Veteran lumbar spine injury could not be the etiological cause of the Veteran's erectile dysfunction because there was no associated nerve damage to the nerves that cause erections, i.e., no damage to any spinal nerves that enervate the relevant area (T10-T11 and S2-S3) and the parasympatic system.  However, the Board finds that the January 2013 VA examination is inadequate because the opinion only addressed whether the Veteran's service-connected lumbar disability was directly the cause of the Veteran's erectile dysfunction, and not whether medications prescribed to treat his service-connected lumbar disorder either caused or aggravated his erectile dysfunction.  As such, the Board finds that another VA opinion must be obtained as to the likely etiology of the Veteran's impotence/erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from January 2014 to the present from the VA Caribbean Healthcare System in San Juan, Puerto Rico, to include any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2. Obtain the necessary authorization from the Veteran and then attempt to obtain any records from M. A. Rodil Cuadrado, M.D., or any other identified providers.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, then the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his varicocele.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's varicocele began in service, was caused by service, or is otherwise related to his military service.  In forming this opinion, the examiner is asked to review and consider the Veteran's competent lay statements and testimony regarding the onset of his testicle pain.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for an ear examination by a VA otologist or ear, nose and throat (ENT) specialist (otolaryngologist).  The claims file and a copy of this remand must be made available to the examiner.  The examiner must indicate whether the claims file was reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, the Veteran's alleged exposure to in-service acoustic trauma while serving in Vietnam, and current complaints (to include inner ear pain, pussing, and cerumen buildup).  

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide an opinion as to the probable etiology(ies) of any diagnosed ear disabilities, to include hearing loss and tinnitus, and whether it is at least as likely as not that any currently diagnosed disability relates back to service on any basis, or whether any ear disability is/are more likely of post service onset and unrelated to service. 

The examiner is reminded that VA laws and regulations do not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right-sided rib pain.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any chronic disability manifested by rib pain, to include right-side costochondritis, began in service, was caused by service, or is otherwise related to his military service.  In forming this opinion, the examiner is asked to review and consider the Veteran's competent lay statements and testimony regarding the onset of his rib pain.

A complete rationale must be provided for any opinion offered.

6.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should identify all diagnoses appropriate to the Veteran's psychiatric symptoms.  If the examiner determines that a diagnosis of PTSD is appropriate, then he or she should identify the specific stressor events that support the diagnosis.  

The examiner is the asked to opine as to whether it is at least as likely as not  (50 percent probability or greater) that any acquired psychiatric disability (to include depressive disorder, unspecified anxiety disorder, and/or PTSD) began in service, was caused by service, or is otherwise related to service, or caused or aggravated by any service-connected disability.  In rendering this opinion, the examiner is reminded that the Veteran is presumed to have been sound upon entrance into active duty service.  The examiner is also asked to acknowledge and discuss the Veteran's in-service reports of experiencing depression or excessive worry as well as frequent or terrifying nightmares on his July 1967 Report of Medical History at separation.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

7.  The Veteran must be afforded an appropriate examination to determine whether his erectile dysfunction is related to his military service or a service-connected disability.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability, to include medication prescribed to treat a service-connected disability, to include the Veteran's lumbar spine disability and GERD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

8.  Notify the appellant that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
9. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, then provide an additional supplemental statement of the case to the appellant and his representative and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


